             Case 4:19-mj-70677-MAG Document 21 Filed 05/15/19 Page 1 of 3



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                               UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   DECLARATION OF MARIE LOUISE
13                                    KOLLMAR-STIENEN
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                Case 4:19-mj-70677-MAG Document 21 Filed 05/15/19 Page 2 of 3



1                   DECLARATION OF MARIE LOUISE KOLLMAR-STIENEN
2
            I, Marie Louise Barbara Emma Kollmar-Stienen, declare under penalty of perjury as
3
     follows:
4
        1. I am 53 years old, and have been married to Donald J. Kollmar (age 67) for the past 24
5

6    years. I make this declaration on personal knowledge, and if called as a witness, could testify

7    competently to the facts presented in this declaration.
8
        2. Ever since my husband’s arrest, I have constantly been in tears and I am missing him
9
     dearly. Because I live in the Netherlands, I am unable to sign into the video chat system at his
10
     detention centre, adding much to my sadness and my inability to communicate with him.
11

12      3. I met Don on July 3, 1994, and I knew from the start it was good. This is a good man.

13   This is a good person. This is the man I am going spend the rest of my life with. He has never
14
     done anything disrespectful towards me or any person I have seen him interact with in the 25
15
     years that I have known him. He is my soulmate, and I miss him very much. He has guided me
16
     to be a better person and have a positive approach to life. Now is a very difficult time, but his
17

18   teachings, meditations, and loving support make that I am not breaking down completely.

19   During the 25 years that I have lived with him, I have seen him have the same positive effect on
20
     other people, his friends, and clients.
21
        4. We were married on February 14, 1995. We have no children. Since 2007, we have a
22
     dog, Maxwell, an English Springer Spaniel.
23

24      5. I work for the Dutch Justice Department since 1991. I have a law degree and a full-time

25   job.
26
        6. Every day since the arrest I have been in telephone contact with Don’s brother, Rick
27
     Kollmar, and in email contact with Christopher Kirkham and his partner Samantha Good. And
28

                                                      1
Case 4:19-mj-70677-MAG Document 21 Filed 05/15/19 Page 3 of 3
